IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-10679
                         Summary Calendar



ROBERT W. HUDSON,

                                         Plaintiff-Appellant,

versus

BILL LONG,
DISTRICT CLERK OF DALLAS COUNTY,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-912-P
                       - - - - - - - - - -

                         January 14, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Robert W. Hudson, Jr., Texas prisoner No. 550733, moves this

court for appointment of appellate counsel to appeal the district

court’s dismissal of his civil rights complaint as frivolous.

The motion for appointment of counsel is DENIED.

     The district court did not err in denying Hudson’s requests

for mandamus relief.   See Moye v. Clerk, DeKalb County Superior

Court, 474 F.2d 1275, 1276 (5th Cir. 1973); 28 U.S.C. § 1361.    We

AFFIRM the dismissal of Hudson’s claim for monetary damages

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-10679
                                -2-

because our review of the record shows that the underlying claims

that Hudson wished to raise in state court were frivolous.   See

Ruiz v. United States, No. 97-20950, 1998 WL 770642, at *2 (5th

Cir. Nov. 20, 1998).   The district court lacked the authority to

assume jurisdiction over Hudson’s attempts to modify the terms of

a state-court child custody order.   Ankenbrandt v. Richards, 504

U.S. 689, 703-04 (1992).

     AFFIRMED; MOTION FOR COUNSEL DENIED.